848 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard Earl NOBLES, Defendant-Appellant.
No. 87-5686.
United States Court of Appeals, Fourth Circuit.
Argued:  May 3, 1988.Decided:  May 24, 1988.

Stanley E. Sacks (Sacks & Sacks, on brief), for Appellant.
Robert J. Seidel, Jr., Assistant United States Attorney (Henry E. Hudson, United States Attorney, on brief), for appellee.
Before CHAPMAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Richard Earl Nobles appeals his convictions of conspiracy to defraud the United States in violation of 18 U.S.C. Sec. 371, and two counts of payment of kickbacks in violation of 41 U.S.C. Sec. 51.  He claims that the jury verdict of guilty as to him, and not guilty as to the corporate co-defendant, is contradictory and irreconcilable.  He claims error by the trial judge in not entering a judgment of acquittal, because the evidence did not show that he held a sub-contract as required by 41 U.S.C. Sec. 52, and that the evidence did not establish that he made any payments in connection with a negotiated contract, or that the alleged kickbacks were made to induce the award of a sub-contract as required by 41 U.S.C. Sec. 51.


2
All of these exceptions were presented to and considered by the trial judge when the appellant made a motion for a judgment of acquittal under Federal Rule of Criminal Procedure 29 following the jury verdicts of guilt.  We have considered the briefs and the oral arguments, and we conclude that the December 11, 1987 order of the district judge fully discusses and correctly decides each point presented in this appeal.  Therefore, we affirm for the reasons set forth in the order of the district court.


3
AFFIRMED.